Name: Council Regulation (EEC) No 4075/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for ferro-silico-manganese (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 381 / 11 COUNCIL REGULATION (EEC) No 4075 / 87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for ferro-silico-manganese ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , during the last three years for which complete statistics are available , the corresponding imports into each of the Member States represented the following percentages of imports of the product in question from third countries , not benefiting from an equivalent preferential arrangement :Having regard to the Treaty establishing the EuropeanEconomic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Member States 1984 1985 1986 Benelux 2,53 5,30 0,85 Denmark 0 0 0 Germany 72,51 66,53 52,12 Greece 0 0 0,42 Spain 0 0,77 11,50 France 5,45 0,21 0,35 Ireland 0 0 0 Italy 11,17 12,72 9,70 Portugal 0 0 0 United Kingdom 8,34 14,47 17,36 Whereas , as regards ferro-silico-manganese , the European Economic Community has undertaken to open an annual duty-free Community tariff quota of 50 000 tonnes ; whereas this should however be reduced to 18 550 tonnes to take account of the traditional imports from EFTA countries which are free of customs duty under the Agreements concluded with those countries ; whereas the tariff quota concerned should therefore be opened on 1 January 1988 and allocated among the Member States ; Whereas , in view of the factors and of market forecasts for ferro-silico-manganese for 1988 , the inital percentage shares of the quota volume can be expressed approximately as follows : Whereas the Community has, adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of both the Common Customs Tariff and the Nomenclature of Goods for External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas in order to accommodate specific Community rules , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from that date , the combined nomenclature and , where appropriate , the TARIC code numbers should be used for the description of the products covered by this Regulation ; Benelux 6,09 Denmark 0,01 Germany 61,45 Greece 0,19 Spain 5,45 France 1,55 Ireland 0,01 Italy 10,96 Portugal 0,01 United Kingdom 14,28 Whereas , to take account of future import trends for the product concerned , the quota volume should be divided into two parts , the first being allocated between the Member States and the second forming a reserve intended to cover the subsequent requirements of Member States which have used up their initial share ; whereas , in order to give importers some degree of certainty , the first part of the tariff quota should be set at a high level , which in this case should be approximately 90 % of the volume of the quota ; Whereas initial shares may be used up at different rates ; whereas , to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has used up its initial share should draw from the reserve amounts corresponding to its actual Whereas equal and continuous access to the quota should be ensured for all importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of the principles outlined above, arrangements for the utilization of the Community tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas , in order that it may correspond as closely as possible to the actual market trends in the product in question , allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistical data on imports from third countries during a representative reference period and to the economic prospects for the quota year in question ; 31 . 12 . 87No L 381 / 12 Official Journal of the European Communities united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , requirements ; whereas this should be done as many times as the reserve allows ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quotas have been used up and to inform the Member States accordingly ; HAS ADOPTED THIS REGULATION: Whereas , if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it is essential that the Member State concerned should return a significant proportion to the reserve , in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are Article 1 1 . From 1 January to 31 December 1988 , the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Order No Combined nomenclature code Description Quota volume ( tonnes ) Rate of duty (% ) 09.0021 7202 30 00 Ferro-silico-manganese 18 550 0 returned to the reserve pursuant to Article 5 , the following provisions shall apply . Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 2 . Imports of the product in question may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff quota if they are already free of customs duties under other preferential tariff arrangements . Article 2 1 . A first part of 16 695 tonnes shall be allocated among the Member States ; the shares , shall subject to Article 5 , be valid from 1 January to 31 December 1988 and shall be as follows : If an importer enters a product covered by this Regulation for free circulation in a Member State , accompanied by a request for preferential treatment for the said product , and this request is accepted by the customs authorities , the Member State concerned shall by notifying the Commission , draw an amount corresponding to its requirements from the reserve referred to in Article 2 ( 3 ). Requests to draw on the reserve together with the date of acceptance of the customs declarations must be forwarded to the Commission without delay . Benelux (tonnes) 1 016 Denmark 1 Germany 10 260 Greece 31 Spain 910 France 259 Ireland 1 Italy 1 831 Portugal 1 United Kingdom 2 385 Drawings are granted by the Commission on the basis of the date of acceptance of goods for entry into free circulation by the customs authorities of the Member State concerned , provided a sufficient amount remains in the reserve . If a Member State does not use the quantity drawn , it shall return it to the reserve as soon as possible .2 . The second part of 1 855 tonnes shall constitute the reserve . Article 3 If a Member State has used all of its initial share as specified in Article 2 (2 ), or of that share less any portion If requests for drawings exceed the amount remaining in the reserve , an allocation shall be made pro rata . The Member State shall be informed by the Commission through the same procedure . 31 . 12 . 87 Official Journal of the European Communities No L 381 / 13 Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 Member States shall , not later than 1 October 1988 , return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20 % of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1988 , notify the Commission of the total quantities of the production in question imported up to and including 15 September 1988 and charged against the Community quota and of any portion of their initial shares returned to the reserve . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 8 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the product in question have free access to the shares allocated to them . 3 . Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 9 At the Commission's request , Member States shall inform it of the imports actually charged against their shares . Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 11 This Regulation shall enter into force on 1 January 1988 . Article 6 Member States may restrict the charging of imports against their shares to products for certain intended uses . In that case the Community provisions on the matter shall be applied for checking that the product has been used for the stipulated purpose . Article 7 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1988 , inform the Member States of the amount still in reserve , following any return of shares pursuant to Article 5 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM